Citation Nr: 1824276	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-33 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for bilateral hearing loss (BHL). 


ATTORNEY FOR THE BOARD

T. Fales, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1986 to April 1994.  He served honorably in the United States Army, including as an artillery cannon crewman.  The Board thanks the Veteran for his service to our country. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.


FINDINGS OF FACT

1.  An unappealed June 2004 rating decision denied service connection for sleep apnea.

2.  Evidence received since the June 2004 decision does not relate to an unestablished fact necessary to substantiate the underlying claim and does not raise a reasonable possibility of substantiating that claim.

3.  The Veteran's BHL is attributable to his active military service.


CONCLUSIONS OF LAW

1.  The June 2004 rating decision denying service connection for sleep apnea is final.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2.  New and material evidence has not been received since the June 2004 decision; the claim for service connection for sleep apnea is not reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

3.  The criteria for service connection for BHL have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. New and Material Evidence

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered. 38 U.S.C. § 7105. However, a claim on which there is a final decision may be reopened if new and material evidence is submitted. 38 U.S.C. § 5108. 38 C.F.R. § 3.156 provides that new evidence means existing evidence not previously submitted to agency decisionmakers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156.

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low." See Shade v. Shinseki, 24 Vet. App. 110 (2010). Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement. Id. at 118.

For purposes of determining whether VA has received new and material evidence sufficient to reopen a previously-denied claim, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection was denied by the RO for sleep apnea in June 2004. At the time, the medical evidence reflected a diagnosis of sleep apnea, but service treatment records showed no evidence of or treatment for sleep apnea and there was no evidence indicating that sleep apnea was caused by service. The Veteran was notified of the June 2004 decision and of his right to appeal within 1 year, but no timely appeal or new and material evidence was received within 1 year of such notice. Accordingly, that decision became final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

Since the June 2004 final decision, additional documents and evidence received by VA do not include any indication of sleep apnea in service or relate the Veteran's sleep apnea to service. Indeed, although the Veteran's correspondence and statements on this matter have requested that the claim be reopened, the Veteran has not presented any testimony or evidence that tends to indicate any pertinent new information or development that would tend to establish a previously unestablished element of entitlement to service connection. Accordingly, evidence added to the record after the June 2004 prior denial may be "new," but is not "material." The evidence added to the record since the June 2004 prior denial presents no reasonable possibility of substantiating the claim, and such evidence is not "new and material" for the purpose of reopening this claim.

II. Service Connection

Legal Criteria

Direct service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  See 38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the claimant.  See 38 U.S.C. § 5107(b).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or greater; or when the thresholds for at least three of these frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  See 38 C.F.R. § 3.385.

Analysis

Here, the Board finds that the Veteran has BHL.  After he filed the present claim in January 2011, VA and private treatment records, to include from May 2012, January 2014, and June 2015, show BHL for VA purposes consistent with 38 C.F.R. § 3.385.  Accordingly, the first element of direct service connection has been met.

Next, the Board finds that the Veteran was exposed to acoustic trauma while serving as an artillery cannon crewman in the Army.  In the June 2011 Rating Decision granting service connection for tinnitus, VA acknowledged his claimed noise exposure, to include heavy artillery fire and grenades, and noted the decline in his hearing between induction and separation examinations cited by the March 2011 VA examiner.  The Veteran's assertion that his BHL began in-service is consistent with the circumstances of his service and the Board finds that his lay statements as to in-service incurrence are credible and probative.  Accordingly, the second element of direct service connection has been met. 

Turning to the question of whether there is a nexus, or link, between the Veteran's disability and his service, the Board concludes that his BHL is attributable to his active military service.  Service connection for tinnitus as due to in-service acoustic trauma has already been granted.  The Board observes that "an associated hearing loss is usually present" with tinnitus.  The MERCK Manual, Sec. 7, Ch. 82, Approach to the Patient with Ear Problems.  Concerning this, the Board notes that tinnitus may occur as a symptom of nearly all ear disorders including sensorineural or noise-induced hearing loss.  Id.  In this regard, the Board notes that "high frequency tinnitus usually accompanies [noise-induced] hearing loss."  The MERCK Manual, Section 7, Ch. 85, Inner Ear.  Therefore, because the Veteran is service connected for tinnitus resulting from in-service acoustic trauma, the evidence supports a finding that his sensorineural or noise-induced hearing loss is also the result of in-service acoustic trauma.  In addition, this is consistent with the VA examiner's opinion from March 2011.  Accordingly, the Board concludes that the Veteran's BHL is due to previously recognized in-service acoustic trauma.  The third element of direct service connection has been met and service connection for BHL is warranted.


ORDER

New and material evidence has not been received sufficient to reopen a claim of entitlement to service connection for sleep apnea.

Service connection for BHL is granted. 




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


